Citation Nr: 0216223	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Whether the RO's decision to reduce the veteran's 
evaluation for a right knee disorder from 20 percent to 10 
percent was proper.

[The issue of entitlement to an increased evaluation for a 
right knee disorder will be addressed in a separate and 
forthcoming decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to August of 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In the appealed May 2000 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for a 
left knee disorder and effectuated a reduction in the 
evaluation for a right knee disorder from 20 percent to 10 
percent.  The veteran appealed this decision, and it is 
evident from the August 2000 Statement of the Case and 
subsequent Supplemental Statements of the Case that the RO 
has considered the questions of both whether the May 2000 
rating reduction was proper and whether subsequently received 
evidence supports an increased evaluation for a right knee 
disorder, even though both matters have been discussed under 
the issue heading of "evaluation of chondromalacia and 
tendonitis, right knee."  The Board therefore finds that 
there are two separate issues on appeal concerning the 
evaluation of the right knee.  While the Board has determined 
that there is sufficient development to proceed with an 
adjudication of the issue of whether the RO's decision to 
reduce the veteran's evaluation for a right knee disorder 
from 20 percent to 10 percent was proper, further development 
is needed in regard to the issue of entitlement to an 
increased evaluation for a right knee disorder.  This 
development will be accomplished by the Board under the 
provisions of 38 C.F.R. § 3.159 (2002), and this issue will 
be addressed in a separate and forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left knee disorder is productive of mild 
crepitus, minimal pain on motion, and mild tenderness to deep 
palpation.

3.  The RO's decision to reduce the veteran's evaluation for 
a right knee disorder from 20 percent to 10 percent was 
supported by evidence contained in the record at the time of 
the reduction and was made in compliance with applicable due 
process laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5260 (2002).

2.  The RO's decision to reduce the veteran's evaluation for 
a right knee disorder from 20 percent to 10 percent was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the August 2000 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  In this issuance, the RO provided the veteran 
with the laws and regulations governing the assignment of 
disability evaluations and described the criteria for higher 
evaluations for the disabilities at issue in the present 
case.  The RO also cited to the provisions of 38 C.F.R. 
§ 3.159 (2001), indicating that the VA would obtain all 
identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Laws and regulations concerning the assignment of 
disability evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

III.  Entitlement to an increased evaluation for a left knee 
disorder

In a February 1991 rating decision, the RO granted service 
connection for a left knee disorder on the basis of the 
veteran's separation from service on account of bilateral 
chondromalacia.  A zero percent evaluation was assigned, 
effective from September 1990.  In a June 1991 rating 
decision, the RO increased this evaluation to 10 percent, 
effective from September 1990, in view of evidence of pain 
and instability.  The 10 percent evaluation has since 
remained in effect and is at issue in this case.

During his January 2000 VA orthopedic examination, the 
veteran reported progressively worsening left knee pain.  
Range of motion studies revealed flexion to 140 degrees, with 
no pain elicited and only mild crepitus.  There was no 
obvious swelling or effusion and only mild tenderness to 
lateral motion of the left knee patella.  There was no pain 
or tenderness to palpation of the left knee patella and only 
mild tenderness to deep palpation in the internal aspect of 
the left knee.  The lateral collateral ligament examination 
was painful but negative.  X-rays revealed no abnormalities.  
The relevant diagnoses were chondromalacia of the left knee, 
resolved and found; tendinitis of the left knee, resolved and 
found; and patellofemoral pain syndrome of the left knee, 
found.  

Some pain on palpation over the left patella was noted during 
VA treatment in September 2000, but the range of motion of 
the left knee was noted to be within normal limits.

During his June 2001 VA hearing, the veteran described 
buckling and instability of both knees.  He indicated that he 
was presently working on a full-time basis for the United 
States Postal Service.

The veteran underwent a further VA orthopedic examination in 
July 2001, during which he complained of persistent pain, 
recurrent swelling, giving way, and weakness in the knees, 
worse on the right.  The examination was negative for 
effusion, deformity, ligamentous laxity, edema, effusion, 
redness, or abnormal movement in either knee.  There was 
diffuse peripatellar tenderness in both knees, more severe on 
the right.  Passive movement of the patellae elicited pain, 
but there was no "true patellar apprehension sign in either 
knee."  Also, mild crepitance was noted in both knees.  
McMurray's sign was negative in the left knee, and there was 
no joint line tenderness.  Range of motion studies revealed 
extension to zero degrees and flexion to 115 degrees.  The 
relevant diagnosis was chondromalacia of the left knee, 
manifested by anterior knee pain and crepitance on active 
knee motion.  X-rays revealed no abnormalities of the left 
knee.

The RO has evaluated the veteran's left knee disorder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).  Under this section, a 10 percent evaluation is 
warranted for flexion limited to 45 degrees, while a 20 
percent evaluation is in order for flexion limited to 30 
degrees.  Additionally, consideration must be given to such 
factors as painful motion, functional loss due to pain, 
excess fatigability, weakened movement, and incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45 (2002).

In this case, the Board acknowledges that the veteran's left 
knee disorder has been productive of mild crepitus, minimal 
pain on motion, and mild tenderness to deep palpation.  
However, there is no objective evidence of instability of the 
left knee, and various range of motion studies have revealed 
mild limitation of flexion and no limitation of extension.

Given these findings, and even taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2002), the Board finds 
no basis for an evaluation in excess of 10 percent under 
Diagnostic Code 5260.  There is also no evidence of favorable 
ankylosis of the knee in full extension, or in slight flexion 
between zero and 10 degrees (30 percent under Diagnostic Code 
5256); dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258); or extension limited to 15 
degrees (20 percent under Diagnostic Code 5261).  Moreover, 
as the evidence does not show both instability and arthritis 
of the left knee, there is no basis for separate evaluations 
for such disabilities.  See VAOPGCPREC 23-97 (July 1, 1997); 
see also VAOPGCPREC 9-98 (August 14, 1998).

Overall, there is no schedular basis for an evaluation in 
excess of 10 percent for the veteran's left knee disorder, 
and the preponderance of the evidence is against his claim 
for that benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected left knee 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Whether the RO's decision to reduce the veteran's 
evaluation for a right knee disorder from 20 percent to 10 
percent was proper

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2002), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c) (2002).  

In the case at hand, the Board initially notes that, in a 
July 1996 rating decision, the RO increased the evaluation 
for the veteran's right knee disorder from 10 percent to 20 
percent, effective from October 1995.

The evidence of record at the time of the July 1996 rating 
decision included the report of a June 1996 VA orthopedic 
examination.  This examination revealed right knee flexion 
limited to 130 degrees, "definite" pain on motion, and pain 
on palpation involving the medial and lateral aspects of the 
right knee joint and the anterior aspect of the patella.  

In January 2000, the veteran was afforded a further VA 
orthopedic examination. This examination revealed no obvious 
swelling or effusion of the right knee, some mild tenderness 
to deep palpation and lateral motion of the right knee 
patella, flexion to 140 degrees, mild pain beginning at 130 
degrees of flexion, and mild crepitus.  A magnetic resonance 
imaging study (MRI) of the right knee "failed to show 
conclusively" abnormalities of the trochlear groove.  There 
were no soft tissue abnormalities of the knee, and the 
ligaments were intact.  Articular cartilage was also intact.  

Subsequently, in a March 2000 rating decision, the RO 
proposed reducing the veteran's evaluation for a right knee 
disorder from 20 percent to 10 percent.  The RO noted in this 
decision that the evidence no longer supported a 20 percent 
evaluation but was more characteristic of the criteria for a 
10 percent evaluation.

In March 2000, the RO also issued a letter to the veteran.  
In this letter, the veteran was informed that a reduction in 
his disability evaluation had been proposed, that he had the 
right to submit additional evidence and appear for a hearing, 
and that        his evaluation would be reduced if additional 
evidence was not received within 60 days.

During the same month, the RO received a statement from the 
veteran, in which he argued that there had been continued 
deterioration, with instability, of both knees.

Subsequently, in the appealed May 2000 rating decision, the 
RO reduced the evaluation for the veteran's right knee 
disorder from 20 percent to 10 percent, effective from August 
1, 2000.  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) (2002) are 
inapplicable because the veteran's prior 20 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction. 

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed March 2000 rating 
reduction, the RO notified the veteran of the proposed 
reduction during the same month, informed him of his right to 
submit evidence and appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. 
§ 3.105(e) (2002) before proceeding with the reduction in May 
2000.

The next question for the Board is whether the evidence of 
record at the time of the May 2000 rating decision provided a 
basis for the rating reduction.  At the time of this 
decision, the veteran's right knee disorder was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5260 
(2002). 

Under Diagnostic Code 5024, tenosynovitis is to be evaluated 
on the basis of limitation of motion of affected parts as 
degenerative arthritis.  In this regard, the Board notes 
that, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent evaluation, while a 20 percent 
evaluation is in order for flexion limited to 30 degrees.  

Additionally, consideration must be given to such factors as 
painful motion, functional loss due to pain, excess 
fatigability, weakened movement, and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. at  204-07; 38 C.F.R. §§ 4.40, 
4.45 (2002).

In comparing the medical evidence upon which the 20 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
disorder was shown at the time of the proposed reduction.  
The June 1996 VA examination revealed "definite" right knee 
pain on motion and pain on palpation, and range of motion 
studies revealed flexion to 130 degrees.  By contrast, the 
veteran's right knee symptoms were consistently described as 
"mild" in the report of the January 2000 VA examination, 
with flexion to 140 degrees and only mild pain beginning at 
130 degrees.

The Board also finds that the January 2000 VA examination was 
adequate for rating purposes.  The report of this examination 
reflects that the examiner conducted a comprehensive 
examination, with range of motion studies and commentary as 
to the presence of pain upon such studies.  Moreover, 
following the RO's proposal to reduce the disability 
evaluation, the veteran was afforded a period of 60 days to 
submit any additional medical evidence that he wished to have 
considered in regard to the proposed reduction.  The only 
evidence received by the RO, however, was a lay statement, 
which is of limited probative value in terms of establishing 
clinical findings necessary to determining the 
appropriateness of an assigned schedular evaluation.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for a right knee disorder from 20 percent to 10 
percent was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) (2002) and the medical evidence of record.  As 
such, the preponderance of the evidence is against the 
veteran's claim concerning the propriety of this reduction.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002). 

Finally, the veteran has submitted no evidence showing that 
his service-connected right knee disorder markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation during the period of 
time at issue in this case, and there is also no indication 
that this disorder necessitated frequent periods of 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. 
Brown, 9 Vet. App. at 94-95; Shipwash v. Brown, 8 Vet. App. 
at 227.


ORDER

The claim of entitlement to an increased evaluation for a 
left knee disorder, currently evaluated as 10 percent 
disabling, is denied.

As the RO's decision to reduce the veteran's evaluation for a 
right knee disorder from 20 percent to 10 percent has been 
determined to be proper, the appeal is denied as to that 
issue.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

